IN THE UNITED STATES DISTRICT COURT _

 

FoR THE DISTRICT oF MARYLAND§"_' 1 § '. ‘_ .` §'. := .;
TERRY COCHRAN, _
Plafnffjji n . __ ;. Tl“f"`
V.
DEPARTMENT OF HOMELAND civil Acrion No. ELH-is-zoi
sECURITY (DHS),
FEDERAL EMERGENCY
MANAGEMENT AGENCY (FEMA)
Defendant. l

MEMORANDUM OPINION

Terry Cochran, the self-represented plaintiff, sued her former employer, the United States
Departrnent of Homeland Security,- Federal Emergency Management Agency (“FEMA”), under
the Freedom of Information Act (“FOIA”), 5 U.S.C. § 522(a). ECF 1 (the “Complaint”).] In the
suit, she seeks to obtain compliance with her FOIA request of December 4, 2017, requesting “all
documents pertaining to her security clearance.” ECF l at 5. According to plaintiff, FEMA did
not satisfy the FOIA request, and therefore she also requests costs and legal fees associated with
enforcement ECF 1 at 6.2

FEMA has moved to dismiss or, in the alternative, for summary judgment (ECF 7),
supported by a memorandum of law (ECF 7-1) (collectively, the “Motion”) and exhibits. ECF 7-

3 to ECF 7-7; ECF 8-1. FEMA contends that by March l, 2018, it “provided Plaintiff with all

 

1 Plaintiff has also filed two other FOIA suits against FEMA: Cochran v. Department of
Homeland Securz`ty, F ederal Emergency Management Agency, Case Nos. ELH-l 8-200 and ELH-
18-202. Those FOIA actions are not resolved here.

2 When plaintiff initially filed suit, she was pro se. See ECF I. She then retained counsel,
who assisted her, inter alia, in modifying her FOIA request ECF 10. As of August 20, 2018,
plaintiff is no longer represented by counsel. ECF 26.

documents responsive to her request.” ECF 7-1 at 1. Therefore, FEMA maintains that the
Complaint is now moot, and dismissal is requiredl ECF 7-1 at 5-7.

After FEMA filed the Motion, plaintiff retained counsel. And, on May 6, 2018, she
submitted a modified FOIA request In addition to what was previously sought on March 4, 2018,
she requested the following: “(l) Plaintiff"s emails with Patricia Sandlin, Human .Resources
Specialist, in January 2013; (2) Any and all emails stating her security clearance had been closed;
(3) Any and all letters advising Plaintiff that her security clearance had been closed.” ECF 17-2
at 4.

Plaintiff opposes the Motion (ECF 17), With exhibits (ECF 17-2). She asserts that “FEMA
has produced no documents responsive to the third item” of her modified request ECF 17 at l.

FEMA has-replied (ECF 22, the “Reply”), supported by numerous exhibits ECF 22-2;
ECF 23-1 to ECF 23-13. As to the third item of plaintiff`s modified request, FEMA argues that
“no additional records exist.” ECF 22 at 4. Therefore, it contends that dismissal is appropriate

No hearing is necessary to resolve this Motion. See Local Rule 105.6. For the reasons that
follow, I shall construe FEMA’s Motion (ECF 7) as one for summary judgment and I shall grant

it.
I. Factual Background

Plaintiff was previously employed as the “Chief Freedom of Information Act (FOIA)
Officerfor the Department of Homeland Security, Federal Emergency Management Agency.”
ECF 17-2 at 6; ECF 17-2 (Affidavit of Plaintiff), 11 2. Her “area of expertise” Was in the
FOIA/Privacy Act “arena.” Id.

On Sunday, June 12, 2016, Cochran sent an email to her supervisor, Eric Leckey, FEMA’s

Deputy Chief` Administrative Officer, resigning from her position ECF 17-2 at 6. A few days

later, on June 17, 2016, Leckey sent an email to FEMA employee Manuel de Guzman regarding

Cochran’s resignation and security clearance, stating, id.:
An OCAO [Office of the Chief Adminsitrative Officer] employee, Terry Cochran,
abruptly resigned on Sunday evening Her resignation is below. I’ve been
unsuccessful in getting her to return to check out, return her accountable property,
get out briefed from her clearance, and return her badge. She was supposed to
return to go through this process this morning at 9:30 a.m. but she was a no call/no
show.

I want to make sure her badge is deactivated and clearance is no longer active with
FEMA. I’d appreciate your advice and counsel with the other stuff.

Cochran electronically submitted a FOIA request to FEMA on December 4, 2017, seeking
“all documents pertaining to her security clearance.” ECF l at 5. On December 5, 20]7, FOIA
Program Specialist Kevin W. Hill sent a letter to plaintiff (ECF 1-2), acknowledging receipt of her
request and assigning a FEMA reference number, 2018-FEFO-00264. Id. at 2. The letter indicated
that it is the agency’s “goal to respond within 20 business days of receipt of [a] request.” Id.
I-Iowever, FEMA “invoke[d] a 10-day extension” as to plaintiff’s request, pursuant to 5 U.S.C.
§ 552(a)(6)(B), because her request would “require a thorough and wide-ranging search.” ECF 1-
2 at 2. Accordingly, the agency’s response was due on or before January 18, 2013. Id.

Plaintiff filed suit on January 22, 2018, alleging that FEMA failed to provide the responsive
documents by the deadline of January 18, 2018. ECF l at 5. On March l, 2018, FEMA produced
19 pages of documents pertaining to plaintiffs security clearance ECF 7-5 (FEMA final report);
ECF 17-2, 1[ 3 (Cockran Affidavit); ECF 7-7 (“Neuschaefer Declaration”), 1[ 22; ECF 23-4. Aside

from a few minor redactions, the records were released to plaintiff in their entirety. ECF 7-7, 11 22.

Upon receipt, plaintiff notified FEMA that she Was unable to access the documents using
the password provided by FEMA. Id. 1123. Therefore, on March 8, 2018, FEMA mailed a CD to
plaintiff containing the responsive records. 1a'.3

After FEMA filed its Motion, plaintiff submitted a listl of documents responsive to her
FOIA request that she claimed FEMA had failed to produce. ECF 17-2, 11 3. In an email of May
6, 2018 (ECF 17-2 at 4), plaintiff s counsel advised FEMA that it had failed to produce three sets
of documents: “(l) Plaintiff’ s emails with Patricia Sandlin, Human Resources Specialist, in
January 2013; (2) Any and all emails stating her security clearance had been closed; and (3) Any
and all letters advising Plaintiff that her security clearance had been closed”

Pursuant to Cochran’s modified request, FEMA performed additional searches. ECF 22-2
(“Neuschaefer Supplemental Declaration”), 11 23. Specitically, FEMA “retasked” the Office of
the Chief Security Officer, and “tasked” the Office of Chief Component Human Capital Office
(“OCCHCO”) and the Office of the Chief Information Officer (“OCIO”) with “conducting a search
for responsive records.” Id.; see ECF 23-6. Thirty-seven pages of documents were produced to
plaintiff in June 2018. ECF 22-2, 111126, 28, 29, 30. See also ECF 23-7; ECF 23-9; ECF 23-10;
ECF 23-11. And, on June 29, 2018, FEMA advised plaintiff that no records exist as to Itern 3.
ECF 22-2, 11 34; ECF 23-13. This assertion followed verification provided by Anthony Clark,

Supervisor, Federal Adjudication Branch, OCSC, to Ruthann Parise, Government Information

 

3 Eric Neuschaefer, Disclosure Branch Chief, Information Management Division, Office
of the Chief Administrative Officer, submitted a Declaration on April 4, 2018 (ECF 7-7),
explaining FEMA’s FOIA process generally ]d. 1111 4-11. In addition, he avers that FEMA
provided plaintiff with “all documents responsive” to her FOIA request of December 4, 2017. Id.
1111 12, 13. However, it appears that a portion of the Declaration pertains to a separate FOIA request
made by plaintiff, seeking records as to the Family and Medical Leave Act, for which 96
documents were ultimately produced Id. 1111 14, 22. On April 4, 2018, Neuschaefer submitted a
Corrected Declaration. ECF 8-1. Neuschaefer also submitted a Supplemental Declaration on July
23, 2018. ECF 22~2. It is discussed, infra.

Speeialist, Disclosure Branch, lnformation Management Division, OCAO, representing that when
a FEMA employee terminates employment her security badge and her security clearance are
deactivated. ECF 22-2,11 33; ECF 23-12.

Additional facts are included in the Discussion.

II. Standard of Review

As noted, FEMA has moved to dismiss or, altematively, for summary judgment ECF 15.
In support of the Motion, defendant contends: “Plaintiff’ s Complaint is now moot because FEMA
has produced all documents responsive to Plaintiffs FOIA request.” ECF 7-1 at 5.

FEMA is correct that a claim for relief is moot once an agency produces t_he requested
information See, e.g. , Cornucopia Insritute v. USDA, 560 F.3d 673, 675 (7th Cir. 2009); Shortall
v. Baltz`more Dist. U.S. Army Corps of Engineers, Civil No. WMN-14-3904, 2015 WL 3545259,
at *4 (D. Md. June 4, 2015) (stating that the controversy in the complaint that “‘Defendants fail[ed]
to produce documents’ fell away when the Corps produced documents.”).

However, 1 cannot conclude that FEMA has complied with FOlA merely because it Says_
so. Therefore, I will address the Motion based on Fed. R. Civ. P. 56, because this will enable me
to determine whether FEMA has complied with FOIA, as it alleges.

Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is
appropriate only “if the movant shows that there is no genuine dispute as to any material fact and
t the movant is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317,
322-24 (1986); see also Iraq Middle Mkr. Dev. Found. v. Harmoosh, 848 F.3d 23 5, 238 (4th Cir.
2017) (“A court can grant summary judgment only if, viewing the evidence in the light most
favorable to the non~moving party, the case presents no genuine issues of material fact and the

moving party demonstrates entitlement to judgment as a matter of law.”). The nonmoving party

must demonstrate that there are disputes of material fact so as to preclude the award of summary
judgment as a matter of law. Matsushira Elec. Ina'us. Co., Lfd. v_ Zenirh Radio Corp., 475 U.S.
574, 585-86 (1986).

The Supreme Court has clarified that not every factual dispute will defeat the motion. “By
its very tenns, this standard provides that the mere existence of some alleged factual dispute
between the parties will not defeat an otherwise properly supported motion for summary judgment;
the requirement is that there be no genuine issue of material fact.” Ana’erson v. Liberty Lobby,
Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is “material” if it “rnight affect
the outcome of the suit under the governing law.” Id. at 248. There is a genuine issue as to material
fact “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
Id.; see Sharifv. Unitea' Az`rlz`nes, ]nc., 841 F.3d 199, 204 (4th Cir. 2016); Raynor v. Pugh, 817
F.3d123, 130 (4th Cir. 2016).

‘ “A party opposing a properly supported motion for summary judgment ‘may not rest upon
the mere allegations or denials of [its] pleadings,’ but rather must ‘set forth specific facts showing
that there is a genuine issue for trial.”’ Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,
522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert denied, 514 U.S. 1042 (2004); see
also Celotex, 477 U.S. at 322-24. Moreover, in resolving a summary judgment motion, a court
must view all of the facts, including reasonable inferences to be drawn from them, in the light most
favorable to the nonmoving party. Matsushfra Elec. Indus. Co. Lra'., 475 U.S. at 587; accord
Rofanal v. Unfreal States Citizenshfp & Immigration Servs., 850 F.3d 625, 628 (4th Cir.
2017)', FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013). However, summary judgment is
appropriate if the evidence “is so one-sided that one party must prevail as a matter of lavv.”

Anderson, 477 U.S. at 252. And, “the mere existence of a scintilla of evidence in support of the

plaintiffs position will be insufficient; there must be evidence on which the jury could reasonably
find for the plaintiff.” Id.

The judge’s “function” in reviewing a motion for summary judgment is not “to weigh the
evidence and determine the truth of the matter but to determine whether there is a genuine issue
for trial.” Anderson, 477 U.S. at 249; accord Guessous v. Faz'rview Prop. Inv., LLC, 828 F.3d 208,
216 (4th Cir 2016). Thus, in considering a summary judgment motion, the court may not
make credibility determinations Jacobs v. N.C. Aalmz'n. sz`ce of the Courrs, 780 F.3d 562, 569
(4th Cir. 2015); Mercantile Peninsula Bank v. French, 499 F.3d 345 , 352 (4th Cir. 2007).
Moreover, in the face of conflicting evidence,such as competing affidavits, summary judgment
ordinarily is not appropriate because it is the function of the factfinder to resolve factual disputes,
including matters of witness credibility. See Black & Decker Corp. v. UnitealStares, 436 F.3d 431,
442 (4th Cir. 2006); Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th Cir.
2002).

The Court is mindful that a self-represented litigant is generally “held to a ‘less stringent
standard[]’ than is a lawyer, and the Court must liberally construe his claims, no matter how
‘inartfully’ pled.” Morrison v. UnitedStates, RDB-12-3607, 2014 WL 979201, at *2 (D. Md. Mar.
12, 2014) (intemal citations omitted); see Erfc!cson v. Para'us, 551 U.S. 89, 94 (2007); Haines v.
Kerner, 404 U.S. 519, 520 (1972) (stating that claims of self-represented litigants are held “to less
stringent standards than formal pleadings drafted by lawyers”); Bala v. Cmm ’w of Va. Dep’t of
Conservation & Recreation, 532 F. App’x 332, 334 (4th Cir. 2013) (per curiam) (same).
Nevertheless, a plaintiff must still present a genuine dispute of material fact to survive summary

judgment See Bouchat, 346 F.3d at 522.

III. Discussion
A.

Plaintiff maintains that FEMA has “failed to produce all responsive documents to her FOIA
request.” ECF 17 at 2. Specifically, she asserts that FEMA has not provided “any letters advising
her that her security clearance had been closed,” and that such letters “must have been generated
pursuant to Federal Government policy.” Id. FEMA has moved for summary judgment claiming
that “it released all of the records that it collected after conducting a reasonable search for
responsive records.” ECF 22 at 2.

“The Freedom of Information Act was enacted to facilitate public access to Government
documents,” U.S. Dep ’t of State v. Ray, 502 U.S. 164, 173 (1991) (citation omitted), and to
vindicate the public’s right to know “What their government is up to.” U.S. Dep’t of Justicerv
Reporters Comm. for Freedom of Press, 489 U.S. 749, 773 (1989) (quotation marks omitted); see
also Cirizensfor Responsibilizj) &.Eihics in Wash. v. U.S. Dep't of Justz'ce, 746 F. 3d 1082, 1087-
88 (D.`C. Cir. 2014); Havemann v. Colvin, 537 Fed. App’x 142, 146 (4th Cir. 2013) (per curiam);
d Long v. Office of Pers. Mgmt., 692 F.3d 185, 193 (2d Cir. 2012); Yonemoto v. Dep’t of Veterans
Ajjairs, 686 F.3d 681, 694 (9th Cir. 2012); Elliotr v. 'U.S. Dep’t ongric., PJM-17-995, 2018 WL
33 82907, at *3 (D. Md. July 11, 2018). Consistent with this objective, FOIA requires that “each
[federal] agency, upon any request for records which (i) reasonably describes such records and (ii)
is made in accordance with published rules stating the time, place, fees (if any) and procedures to
be followed, shall make the records promptly available to any person.” 5 U.S.C. § 552(a)(3)(A).

FOIA reflects “‘a general philosophy of full agency disclosure unless information is
exempted under clearly delineated statutory language.’” Dept. ofAz'r Force v. Rose, 425 U.S. 352,

360-61 (1976) (citation omitted); see Um'tea' States Dept. ofDefense v. Fea'. Labor Rel. Auth., 510

U.S. 487, 494 (1994). Thus, the statute does not authorize “unfettered access to agency records.”
Havemann, 537 Fed App’x at 146. Indeed, the “public’s right to information [is] balanced against
other competing interests Ia'.

An agency responding to a FOIA request must conduct a search “‘reasonably calculated to
uncover all relevant documents”’ and, if challenged, must demonstrate “‘beyond material doubt”’
that the search was reasonable Ellr'ort v. U.S. Dep ’t of Agric., 596 F.3d 842, 851 (D.C. Cir. 2010)
(quoting Weisberg v. U.S. Dep ’1‘ of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983)). “The issue is
not whether any further documents might conceivably exist but rather whether the government’s
search for responsive documents was adequate.” Perry v. Block, 684 F.2d 121, 128 (D.C. Cir.
1982); accord Mojfat v. U.S. Dep’t of Justz`ce, 716 F.3d 244, 254 (lst Cir. 2013) cert. denied,
571 U.S. 1146 (2014); Lalhr v. Nar’l Transp. Safely Bd., 569 F.3d 964, 987 (9th Cir. 2009);
AbdeHattah v. U.S. Dep ’r of Homeland Sec., 488 F.3d 178, 182 (3d Cir. 2007).

Notably, “[t]he burden is on the government to demonstrate that it has thoroughly searched
for the requested documents where they might reasonably be found” Krikorian v. Dep ’t of State,
984 F.2d 461, 468 (D.C. Cir. 1993); accord Mojat, 716 F.3d at 254. However, the agency is not
obligated to look beyond the four corners of the request or otherwise speculate about potential
leads; rather, “[t]he adequacy of an agency’s search is measured by a standard of reasonableness.”
McGehee v. CIA, 697 F.2d 1095, 1100-01 (D.C. Cir. 1983); see Morley v. C.I.A., 508 F.3d 1108,
1114 (D.C. Cir. 2007); Kowalczyk v. Dep ’I of Justice, 73 F.3d 386, 389 (D.C. Cir. 1996); Goldner
v. Soc. Sec. Admin, 293 F. Supp. 3d 540, 545 (D. Md. 2017). “‘The fact that there may possibly
be additional documents . . . is not relevant to the question of whether defendant conducted an
adequate search for the documents.”’ Goldner, 293 F. Supp. 3d at 545 (quoting Hornbostel v. U.S.

Dep ’t oflnterlor, 305 F. Supp. 2d 21, 28 (D.D.C. 2003) (ellipsis and emphasis added in Goldner).

The government may rely upon affidavits to show that it has conducted a reasonable search,
as long as the affidavits are “‘relatively detailed and nonconclusory and . . . submitted in good
faith,”’ Golarrd v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1979) (quoting Vaughrr v. Roseri, 484 F.2d
820, 826 (D.C. Cir. 1973), cert denied, 415 U.S. 977 (1974)); accord Karantsalis v. U.S. Dep ’t of
Justz'ce, 635 F.3d 497, 500 (1 1th Cir. 2011);Elll0tt, 596 F.3d at 852; Lane v. Dep ’t oflnterior, 523
F.3d 1128, 1135 (9th Cir. 2008). The affidavit “must be reasonably detailed, setting forth the
search terms and the type of search performed, and averring that all files likely to contain
responsive materials (if such records exist) were searched so as to give the requesting party an
opportunity to challenge the adequacy of the search.” Erhyl Corp. v. E.P.A., 25 F.3d 1241, 1246-
47 (4th Cir. 1994) (internal quotation marks and citations omitted); accord Wz'lner v. Nat'l Sec.
Agericy, 592 F.3d 60, 69 (2d Cir. 2009); Lahr, 569 F.3d at 986.

For example, the U.S. District Court for District of Columbia found a search by officials at
the Shenandoah National Park (“SNP”) to be reasonable when defendants submitted an affidavit
that advised the court as follows:

SNP employees searched agency records, both manually and by automated
means. Specifically, defendant notified relevant employees of the requests through

e-mail, discretionarin reopened plaintiffs first FOIA request though it hadl

technically been closed, in order to sort out some perceived confusion, and

requested that the [] project manager review his files in order to identify any
documents covered by the requests. Both hard copy files and e-mails retrieved from

the search were further reviewed by the SNP employees responsible for FOIA

matters at SNP.

Hornboslel v. U.S. Dep’t of lnterior, 305 F. Supp. 2d 21, 26 (D.D.C. 2003) (internal quotation
marks omitted), ajF’d, No. 03-5257, 2004 WL 1900562 (D.C. Cir. Aug. 25, 2004) (per curiam).
1n contrast, the D.C. Circuit found an affidavit submitted by an FBI Special Agent

inadequate when it merely stated, Wez'sberg, 627 F.2d at 370: “I have conducted a review of FBI

files which would contain information that Mr. Weisberg has requested . . . The FBI files to the

-10_

best of my knowledge do not include any information requested by Mr. Weisberg other than the
information made available to him.” The court explained, id.: “[T]he affidavit gives no detail as
to the scope of the examination and thus is insufficient as a matter of law to establish its
completeness.”

lf the agency shows that its search was reasonable, “the burden shifts to the requester to
show that the search was not in fact in good fait ” or that the agency is otherwise acting in bad
faith (e.g., by denying the existence of documents it in fact ,possesses). Greerrl)erg v. U.S. Dep ’t
ofTreasary, 10 F. Supp. 2d 3,' 13 (D. D.C. 1998); see Mojfatt, 716 F.3d at 254; CareToLive v.
Food_& DrugAdmin., 631 F.3d 336, 341 (6th Cir. 2011); Lee v. U.S. Artorneyfor S. Dist. ofFla.,
289 F. App’x 377, 380 (1 1th Cir. 2008). “If the record leaves substantial doubt as to the sufficiency
of the search, summary judgment for the agency is not proper.” Truitt, 897 F.2d at 542.

l B.

To support FEMA’s claim of compliance with the FOIA request, FEMA relies, inter alia,
on 'the Supplemental Declaration of Eric Neuschaefer, the Disclosure Branch Chief, Information
Management Division, in the OCAO. See ECF 22-2. Neuschaefer supervises FOIA requests for
FEMA. Id. 11 3. In his Supplemental Declaration, Neuschaefer outlined FEMA’s FOIA process,
in general, and in detail. Id. 1111 4-14. And, he set out the process that was followed in connection
`with plaintiff’ s FOIA request of December 4, 2017, as modified by her attorney on May 6, 2018.
Id. 1111 14-31. l

As noted, in an email of May 6, 2018 (ECF 17-2 at 4), plaintiffs counsel expanded
plaintiff s initial request to include: “(1) Plaintiff’s emails with Patricia Sandlin, Human Resources
Speeialist, in January 2013; (2) Any and all emails stating her security clearance had been closed;

(3) Any and all letters advising Plaintiff that her security clearance had been closed.”

_,11_

Neuschaefer avers, in relevant part, ECF 22-2:

16. FEMA received the FOIA request for all documents “pertaining to
[Ms. Cochran’s] security clearance” on December 5, 2017, and sent Plaintiff an
acknowledgement letter on the same day.

17. On December 5, 2017, the Office of the Chief Security Officer
(OCSO) was tasked to search for responsive documents The OCSO searched
electronic files stored in the lntegrated Security Management System (“ISMS”).
ISMS is an electronic database used to manage the suitability decisions and security
clearance determinations of employees, contractors, detailees, and state & local `
partners ISMS is searchable by name of the employee or former employee, and
the OCSO searched the ISMS for responsive records using l\/Is. Cochran’s name.

18. On December 5, 2017, the OCSO provided to the DB [i.e.,
Disclosure Branch] 19 pages of security records, of which 19 pages were responsive
documents . . .

20. All documents were processed with line by line review. Two pages
of records contained the social security number of a third party, which required
redaction. The DB produced all responsive documents, 19 pages, to the Plaintiff
on March 1, 2018, with redactions of a third party’s social security number on two

pages

21. The DB produced all responsive documents, 19 pages, to the
Plaintiff on March 1, 2018, with redactions of a third party’ s social security number
on 2 pages

- (Alteration in original and internal citation omitted.)

In light of plaintiffs modified request of May 6, 2018, Neuschaefer directed OCSO, as
well as OCCI-ICO and OCIO, to conduct another search. ECF 22-2, 11 23. In his Supplemental
Declaration, Neuschaefer explains the searches subsequently conducted by FEMA, ECF 22-2:

24. The DB tasked OCCHCO to search for records in response to Ms.

C(i`,it;)]ci:;lriUalrlr’s modified search, because OCCHCO serves as FEMA’s human resources

25. The DB also tasked OCIO in searching the emails of Patricia
Sandlin during the timeframe specified

26. On May 29, 2018, the OCSO provided to DB 17 pages of security
records, of which 17 pages were responsive documents

-12-1

27. On May 30, 2018, the OCCHCO confirmed that no responsive
records exist at OCCHCO. Specifically, OCCHCO’s research staff determined that
Ms. Cochran onboarded at the OCAO on February 10, 2013, prior to the
maintenance of electronic employee files (e-files), which include security clearance
documentation by OCAO. . . .

28. On June 5, 2018, the DB produced all additional responsive
documents from OCSO, 17 pages, to the Plaintiff with no redactions The
documents produced in this release were additional records in response to the FOIA
request . . .

29. On June 5, 2018, the OCIO provided to DB 201 pages of emails and
attachments regarding Ms. Cochran’s modified request for her “[e]mails with
Patricia Sandlin,” of which 20 pages were responsive OCIO searched the DC2
Users Archive, which archives FEMA employees’ email. OCIO searched the email
mailbox of Patricia Sandlin using the terms “Terry Cochran” and “Terry Ann
Cochran” from January l, 2013 through February 28, 2013', to capture potentially
responsive emails identified in Ms. Cochran’s modified request . . .

30. On June 6, 2018, the DB produced all responsive documents, 20
pages, with redactions of a third party’s name and phone number on 1 page . . .

Neuschaefer’s Supplemental Declaration, coupled with the FEMA exhibits, establish
FEMA’s compliance With the FOIA in regard to the adequacy of the search itself. The exhibits
describe the searches, identify search terms, the specific locations that were searched, and indicate
that all files likely to contain responsive materials were searched See Ethyl Corp., 25 F.3d at
1246-47 (“In judging the adequacy of an agency search for documents the relevant question is not
whether every single potentially responsive document has been unearthed . . .but whether the
agency has ‘demonstrated that it has conducted a “search reasonably calculated to uncover all
relevant documents.””’) (citations omitted). '

Moreover, in his Supplemental Declaration, Neuschaefer explains that it is the policy and
practice of the OCSO that an employee’s security clearance with FEMA is \“not ‘closed.”’ ECF
22, 11 32. Rather, the employee’s security badge and security clearance are “deactivated.” Id. 11 33.

Therefore, he avers, id 11 34:

-13_

On June 29, 2018, the DB issued a final response to Ms Cochran. The final
response letter advised that no records exist with regards to item 3 of the modified

FOIA request namely “Any and all letters advising that her security clearance had

been closed.” (Exhibit 13)[.]

Accordingly, the burden shifts to plaintiff to show that the agency acted in bad faith or that
the search was deficient See Greerzl)erg, 10 F. Supp. 2d at 13. Cochran contends that Leckey’s
'email of June 17, 2016, demonstrates that her security clearance was closed Therefore, she

lmaintains: “FEMA must have at least one letter advising me that my security clearance had been
closed.” ECF 17-2,116.

Plaintiff has failed to demonstrate that the documentation she seeks actually exists She
provided no support for her assertion that FEMA “must” have the document in its possession “A
mere deductive inference that a record ‘must’ exist, without proof, does not raise a material issue
of fact regarding the adequacy of an agency’s search.” Clearly, Gotrlieb, Steen & Hamz'lton v.
Dep ’t ofHealth, 884 F. Supp. 770, 777 n.4 (D.D.C. 1993).

ln light of the FOIA procedure and production outlined by Neuschaefer, as supported by
FEMA’s exhibits, the record demonstrates that FEl\/lA has met its FOIA obligations here See
Greenberg, supra, 10 F. Supp. 2d at 13.

IV. Conclusion

In sum, FEMA has satisfied its burden to “demonstrate that it has thoroughly searched for
the requested documents where they might reasonably be found.” Krilcoriari, supra, 984 F.2d at
468. And, plaintiff has “made no showing of [FEMA] bad faith sufficient to impugn [the
Declaration and Supplemental Declaration], which on its face suffices to demonstrate that
[FEMA’s] search for responsive documents was 'complete.” Golarrd, supra, 607 F.2d at 335.

To the extent plaintiff requests fees and costs associated with filing this action, l shall deny

such a request FOIA provides: “The court may assess against the United States reasonable

-14_

attorney fees and other litigation costs reasonably incurred in any case under this section in which
the complainant has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i) (emphasis added).
However, plaintiff has failed to show that she has “substantially prevailed” on her FOIA claim.
See Reinbold v. Evers, 187 F.3d 348, 363 (4th Cir. 1999).

For these reasons, I shall grant summary judgment to FEMA. An Order follows, consistent

with this Memorandum Opinion.

Date: March 27, 2019 /s/
Ellen Lipton Hollander

United States District Judge

 

_15_

